DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 64-83, filed 05/05/2020, are currently pending and are under consideration. 
Claim Objections
Claim 83 is objected to because of the following informalities:  
Claim 83, line 3, “a display;” should read “a display; and”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 64-70, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Kiani (US Patent Application Publication 2010/0261979), and further in view of Celentano et al. (US Patent Application Publication 2014/0191709), hereinafter Celentano.
Regarding claim 64, Kiani discloses a system for monitoring patient physiological parameters, the system comprising:
a patient sensor configured to collect information associated with patient physiological conditions and generate sensor outputs representative of the information (e.g. Par. [0031]);
a processing module in communication with the patient sensor and configured to receive the sensor outputs and determine physiological parameters based at least in part on the sensor outputs (e.g. Par. [0031]: the handheld device is considered to be the processor as it receives the sensor data and determines physiological parameters), the processing module comprising a wireless transmitter configured to communicate the physiological parameters (e.g. [0036]: wireless option included), the processing module comprising no external interface configured to receive power from an external power source (e.g. Par. [0031]: handheld device is considered to be the processor; Figs. 2A, B: no power port on the device; Par. [0028]: power is supplied from the docking station); and
a patient monitoring system comprising a first receiver configured to receive the physiological parameters from the processing module, the patient monitoring system in communication with a display device configured to display the received physiological parameters for display (e.g. Par. [0031]: the handheld device includes a display). 
However, Kiani fails to disclose a wireless charging dock configured to wirelessly couple to and charge the processing module. Celentano is directed towards a handheld medical device. Celentano discloses a wireless charging dock configured to wirelessly couple to and charge the processing module (e.g. Par. [0068]: diabetes management device 104 is charged by the wireless charging device 604; Par. [0061]: diabetes management device 104 includes a processor module). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiani to include the wireless charging dock as taught by Celentano in order to provide the predictable results of reliably charging the device.
Claim 64 is obvious over Kiani and Celentano, as indicated above. Regarding claim 65, Kiani fails to disclose wherein the processing module and the wireless charging dock are magnetically coupled. Celentano is directed towards a handheld medical device. Celentano discloses the processing module and the wireless charging dock being magnetically coupled (e.g. Par. [0058]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiani in view of Celentano to include the processing module and the wireless charging dock being magnetically coupled as taught by Celentano in order to provide the predictable results achieving the correct spatial relationship required for charging. 
Claim 64 is obvious over Kiani and Celentano, as indicated above. Regarding claim 66, Kiani further discloses wherein the patient sensor and the processing module are in wireless communication (e.g. Par. [0036]).
Claim 64 is obvious over Kiani and Celentano, as indicated above. Regarding claim 78, Kiani further discloses wherein the charging dock comprises a communication interface configured to allow the charging dock to couple with other charging docks (e.g. Par. [0036]: the patient monitor 100 includes both the handheld device and the docking 101 which can be connected wirelessly to other monitoring stations; Par. [0028]: power is supplied from the docking station 101). However, Kiani fails to disclose the charging dock being a wireless charging dock. Celentano is directed towards a handheld medical device. Celentano discloses a wireless charging dock (e.g. Par. [0068]: diabetes management device 104 is charged by the wireless charging device 604). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiani to include the wireless charging dock as taught by Celentano in order to provide the predictable results of reliably charging the device.
Claim 64 is obvious over Kiani and Celentano as indicated above. Regarding claim 67, Kiani further discloses an alarm notification system (e.g. Par. [0040] comprising: a second receiver configured to receive the physiological parameters and/or the sensor output from the processing module (e.g. Par. [0028]: the docking station is considered to be the second receiver which receives and displays sensor data from the handheld device); and a display system in communication with the second receiver and configured to display the received physiological parameters and/or the sensor output for display (e.g. Pars. [0031]-[0032]: describing the display that includes alarm notification).  
Claim 64 is obvious over Kiani and Celentano as indicated above. Regarding claim 68, Kiani further discloses wherein the notification system displays a subset of the received physiological parameters and/or the sensor output (e.g. Par. [0032]: display shows only the enabled measurements; Par. [0057]: only a particular physiological parameter measurement is displayed).
Claim 64 is obvious over Kiani and Celentano as indicated above. Regarding claim 69, Kiani further discloses wherein the display system uses different color schemes for different types of physiological measurements (e.g. Par. [0033]).
Claim 64 is obvious over Kiani and Celentano as indicated above. Regarding claim 70, Kiani further discloses wherein the notification system further comprises an alarm system configured to generate auditory and/or visual alarms based at least in part on the physiological parameters and/or the sensor output (e.g. Par. [0039]).
Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Kiani (US Patent Application Publication 2010/0261979), and Celentano et al. (US Patent Application Publication 2014/0191709), hereinafter Celentano, as applied to claim 64 above, and further in view of Jansen et al. (US Patent Application Publication 2012/0179006), hereinafter Jansen.
Claim 64 is obvious over Kiani and Celentano as indicated above. Regarding claim 71, Kiani fails to disclose wherein the processing module or the patient monitoring system generates a first status data based at least in part on a comparison of the physiological parameters and predetermined threshold values, the first status data associated with patient health condition. Jansen is directed towards a noninvasive electronic patient monitor. Jansen discloses wherein the processing module or the patient monitoring system generates a first status data based at least in part on a comparison of the physiological parameters and predetermined threshold values, the first status data associated with patient health condition (e.g. Par. [0065]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiani in view of Celentano to include the device generating a first status data based at least in part on a comparison of the physiological parameters and predetermined threshold values, the first status data associated with patient health condition as taught by Jansen in order to provide the predictable results of determining a patient health status to determine the next course of action. 
Claims 72-76 are rejected under 35 U.S.C. 103 as being unpatentable over Kiani (US Patent Application Publication 2010/0261979), and Celentano et al. (US Patent Application Publication 2014/0191709), hereinafter Celentano, as applied to claim 64 above, and further in view of Fisher et al. (US Patent Application Publication 2010/0191069), hereinafter Fisher.
Claim 64 is obvious over Kiani and Celentano as indicated above. Regarding claim 72, Kiani fails to disclose wherein the processing module comprises an inset surface dimensioned to receive the wireless charging dock. Fisher is directed towards a battery system for a patient monitoring system. Fisher discloses the processing module comprising an inset surface dimensioned to receive the wireless charging dock (e.g. Fig. 1: sensor 10 (which is considered to be the processing module) with inset surface 18 to receive charging 20; Par. [0022]; Par. [0028]: the sensor includes circuitry that receives information from the leads connected to a user for collecting physiological signals). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiani in view of Celentano with the inset surface of Fisher in order to provide the predictable results of providing the appropriate spatial relationship required to charge the device. 
Claim 72 is obvious over Kiani, Celentano, and Fisher as indicated above. Regarding claim 73, Kiani fails to disclose wherein the inset surface is quadrilateral in shape. Fisher is directed towards a battery system for a patient monitoring system. Fisher discloses the inset surface being quadrilateral (e.g. Fig. 1: inset surface 18 is shown as rectangular). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiani in view of Celentano and Fisher with the rectangular inset surface of Fisher in order to provide the predictable results of providing the appropriate spatial relationship required to charge the device.
Claim 72 is obvious over Kiani, Celentano, and Fisher as indicated above. Regarding claim 74, Kiani fails to disclose wherein the inset surface comprises one or more notches configured to removably couple with one or more grooves of the wireless charging dock. Fisher is directed towards a battery system for a patient monitoring system. Fisher discloses the inset surface comprises one or more notches configured to removably couple with one or more grooves of the wireless charging dock (e.g. Fig. 1: notches 24 in the inset surface to help attach the charging 20). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiani in view of Celentano and Fisher with the inset surface comprises one or more notches configured to removably couple with one or more grooves of the wireless charging dock as taught by Fisher in order to provide the predictable results of ensuring the charger stays attached to the device. 
Claim 74 is obvious over Kiani, Celentano, and Fisher as indicated above. Regarding claim 75, Kiani fails to disclose wherein the one or more notches are formed on one or more sides of the inset surface. Fisher is directed towards a battery system for a patient monitoring system. Fisher discloses the one or more notches are formed on one or more sides of the inset surface (e.g. Fig. 1: notches 24 in the inset surface to help attach the charging 20). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiani in view of Celentano and Fisher with the one or more notches being formed on one or more sides of the inset surface as taught by Fisher in order to provide the predictable results of ensuring the charger stays attached to the device.
Claim 74 is obvious over Kiani, Celentano, and Fisher as indicated above. Regarding claim 76, Kiani fails to disclose wherein the one or more notches are formed on opposing sides of the inset surface. Fisher is directed towards a battery system for a patient monitoring system. Fisher discloses the one or more notches are formed on opposing sides of the inset surface (e.g. Fig. 1: notches 24 in the inset surface to help attach the charging 20). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiani in view of Celentano and Fisher with the one or more notches being formed on opposing sides of the inset surface as taught by Fisher in order to provide the predictable results of ensuring the charger stays attached to the device.
Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Kiani (US Patent Application Publication 2010/0261979), and Celentano et al. (US Patent Application Publication 2014/0191709), hereinafter Celentano, as applied to claim 64 above, and further in view of Menzel (US Patent Application Publication 2013/0109927).
Claim 64 is obvious over Kiani and Celentano as indicated above. Regarding claim 77, Kiani fails to disclose wherein the processing module comprises one or more grip elements, and wherein the one or more grip elements are disposed on side surfaces of the processing module. Menzel is directed towards remote patient monitoring. Menzel discloses the processing module comprises one or more grip elements, and wherein the one or more grip elements are disposed on side surfaces of the processing module (e.g. Par. [0042]; Fig. 5: grip areas 510 and 512 on the side of the device). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiani in view of Celentano to include the grip elements as taught by Menzel in order to provide the predictable results of ensuring the device does not slip from the user’s hands. 
Claims 79-83 are rejected under 35 U.S.C. 103 as being unpatentable over Kiani (US Patent Application Publication 2010/0261979), and Celentano et al. (US Patent Application Publication 2014/0191709), hereinafter Celentano, as applied to claim 64 above, and further in view of Muhsin et al. (US Patent Application Publication 2018/0317826 – APPLICANT CITED ON IDS), hereinafter Muhsin.
Claim 64 is obvious over Kiani and Celentano as indicated above. Regarding claim 79, Kiani fails to disclose a network connectivity monitoring system comprising an indicator configured to be attached to the patient monitoring system, the indicator configured to generate and display notifications based at least on connectivity status of the patient monitoring system with a monitoring network configured to receive a signal from the patient monitoring system. Muhsin is directed towards a system for displaying and controlling medical data. Muhsin discloses a network connectivity monitoring system comprising an indicator configured to be attached to the patient monitoring system, the indicator configured to generate and display notifications based at least on connectivity status of the patient monitoring system with a monitoring network configured to receive a signal from the patient monitoring system (e.g. Par. [0338]: the display is configured to provide an indication of network pairing status). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiani in view of Celentano to include the network connectivity monitoring system as taught by Muhsin in order to provide the predictable results of determining when the device is and is not connected to the network.
Claim 79 is obvious over Kiani, Celentano, and Muhsin as indicated above. Regarding claim 80, Kiani fails to disclose a transmitter configured to be attached to the patient monitoring system and establish a wireless communication with the indicator. Muhsin is directed towards a system for displaying and controlling medical data. Muhsin discloses a transmitter configured to be attached to the patient monitoring system and establish a wireless communication with the indicator (e.g. Par. [0318]: pairing system is connected to the device to wirelessly transmit data). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiani in view of Celentano and Muhsin to include a transmitter configured to be attached to the patient monitoring system and establish a wireless communication with the indicator as taught by Muhsin in order to provide the predictable results of a system that is simple and quick for clinicians to use, which enables them to return to patient care quicker (e.g. Par. [0318).
Claim 80 is obvious over Kiani, Celentano, and Muhsin as indicated above. Regarding claim 81, Kiani fails to disclose wherein the transmitter is configured to: receive connectivity data from the patient monitoring system; and transmit the connectivity data to the indicator, wherein the connectivity data is associated with the connectivity status of the patient monitoring system. Muhsin is directed towards a system for displaying and controlling medical data. Muhsin discloses the transmitter receiving connectivity data from the patient monitoring system, and transmitting the connectivity data to the indicator, wherein the connectivity data is associated with the connectivity status of the patient monitoring system (e.g. Par. [0338]: receiving and displaying pairing status information). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiani in view of Celentano and Muhsin to include the transmitter receiving connectivity data from the patient monitoring system, and transmitting the connectivity data to the indicator as taught by Muhsin in order to provide the predictable results of monitoring and displaying the connectivity status of the device to the network.
Claim 79 is obvious over Kiani, Celentano, and Muhsin as indicated above. Regarding claim 82, Kiani fails to disclose wherein the notifications comprise lights of one or more different colors, and wherein the one or more different colors reflect the connectivity status. Muhsin is directed towards a system for displaying and controlling medical data. Muhsin discloses the notifications comprise lights of one or more different colors, and wherein the one or more different colors reflect the connectivity status (e.g. Par. [0338]: light pattern used to show connection of medical network interface). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiani in view of Celentano and Muhsin to include the notifications comprising lights of one or more different colors, and wherein the one or more different colors reflect the connectivity status as taught by Muhsin in order to provide the predictable results of easily visually identifying connectivity status. 
Claim 79 is obvious over Kiani, Celentano, and Muhsin as indicated above. Regarding claim 83, Kiani fails to disclose wherein the indicator comprises: a housing attachable to a physiological monitoring device; a display; an input for receiving indication that the patient monitoring system is communicating with the monitoring network. Muhsin is directed towards a system for displaying and controlling medical data. Muhsin discloses wherein the indicator comprises: a housing attachable to a physiological monitoring device (e.g. Fig. 78A: display 7850 shows pairing status and is within a housing); a display (e.g. Par. [0338]: display 7850); and an input for receiving indication that the patient monitoring system is communicating with the monitoring network (e.g. Par. [0338]: the display provides an indication of pairing status). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kiani in view of Celentano and Muhsin to include the indicator comprising a housing, a display, and an input as taught by Muhsin in order to provide the predictable results of providing a system that can reliably display connectivity status. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olsen (US 9,480,435) is directed towards a configurable patient monitoring system. 
Eteminan (US 2019/0133445) is directed towards a patient monitoring and communication system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792